UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7779



RICHARD T. AULDRIDGE,

                                          Petitioner - Appellant,

         versus


RONALD F. MOATS, Warden,

                                           Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
97-980-CCB)


Submitted:   February 26, 1998           Decided:   March 20, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard T. Auldridge, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Celia Anderson Davis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Auldridge v. Moats, No. CA-97-980-CCB (D.
Md. Oct. 29, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                        DISMISSED




                                2